Exhibit 10.9

 

ENTELLUS MEDICAL, INC.
2017 EMPLOYMENT INDUCEMENT Incentive AWARD Plan

STOCK OPTION GRANT NOTICE

Entellus Medical, Inc., a Delaware corporation (the “Company”), pursuant to its
2017 Employment Inducement Incentive Award Plan (as may be amended from time to
time, the “Plan”), hereby grants to the individual listed below (the
“Optionee”), a non-qualified stock option to purchase the number of shares of
Common Stock, par value $0.001 per share, of the Company (the “Shares”), set
forth below (the “Option”).  This Option is subject to all of the terms and
conditions set forth herein and in the Stock Option Agreement attached hereto as
Exhibit A (the “Agreement”) and the Plan, each of which is incorporated herein
by reference.  Unless otherwise defined herein, the terms defined in the Plan
shall have the same defined meanings in this Stock Option Grant Notice (the
“Grant Notice”) and the Agreement.  

Optionee:

[_____________]

Grant Date:

[_____________]

Vesting Commencement Date:

[_____________]

Exercise Price per Share:

[_____________]

Total Number of Shares Subject to the Option:

[_____________]

Expiration Date:

[_____________]

Vesting Schedule:

[_____________]

Termination:

The Option shall terminate on the Expiration Date set forth above or, if
earlier, in accordance with the terms of the Agreement.

 

 

By his or her signature below, the Optionee agrees to be bound by the terms and
conditions of the Plan, the Agreement and this Grant Notice.  The Optionee has
reviewed the Agreement, the Plan and this Grant Notice in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this Grant
Notice and fully understands all provisions of this Grant Notice, the Agreement
and the Plan.  The Optionee hereby agrees to accept as binding, conclusive and
final all decisions and/or interpretations of the Administrator upon any
questions arising under the Plan or relating to the Option. If the Optionee
lives in a community property state and either is married or has a registered
domestic partner, his or her spouse has signed the Consent of Spouse attached to
this Grant Notice as Exhibit B

ENTELLUS MEDICAL, INC.

 

OPTIONEE

By:

   

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

 

 

Address:

3600 Holly Lane North, Ste 40

 

Address:

 

 

Plymouth, MN 55447

 

Email:

 




1

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.9

 

EXHIBIT A
TO STOCK OPTION GRANT NOTICE

STOCK OPTION AGREEMENT

Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, Entellus Medical, Inc., a
Delaware corporation (the “Company”), has granted to the Optionee an option (the
“Option”) under the Company’s 2017 Employment Inducement Incentive Award Plan
(as amended from time to time, the “Plan”) to purchase the number of Shares
indicated in the Grant Notice.  

ARTICLE I.
GENERAL

1.1Incorporation of Terms of Plan.  The Option is subject to the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

1.2

Defined Terms.  Wherever the following terms are used in this Agreement they
shall have the meanings specified below, unless the context clearly indicates
otherwise.  Capitalized terms not specifically defined herein shall have the
meanings specified in the Plan and the Grant Notice.

(a)“Retirement” shall mean a Separation from Service due to a normal or approved
early termination of employment or service pursuant to and in accordance with an
applicable retirement/pension plan, program, policy or practice of the Company
or an Affiliate, as determined by the Company or the Affiliate in its sole
discretion.

(b)“Separation from Service” shall mean the Optionee’s “separation from service”
from the Company or any Affiliate within the meaning of Section 409A(a)(2)(A)(i)
of the Code.

ARTICLE II.
GRANT OF OPTION

2.1Grant of Option; Employment Inducement Award.  

(a)In consideration of the Optionee’s past and/or continued employment with or
service to the Company or any Affiliate and for other good and valuable
consideration, effective as of the Grant Date set forth in the Grant Notice (the
“Grant Date”), the Company irrevocably grants to the Optionee the Option to
purchase any part or all of the aggregate number of Shares set forth in the
Grant Notice, upon the terms and conditions set forth in the Plan and this
Agreement.  The Option shall be a Non-Qualified Stock Option.

(b)The Option is intended to constitute an “employment inducement” award under
NASDAQ Stock Market Rule 5635(c)(4), and consequently is intended to be exempt
from the NASDAQ Stock Market rules regarding shareholder approval of stock
option plans or other equity compensation arrangements.  This Agreement and the
terms and conditions of the Option shall be interpreted in accordance and
consistent with such exemption.

2

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.9

 

2.2Exercise Price.  The exercise price of the Shares subject to the Option shall
be as set forth in the Grant Notice, without commission or other charge;
provided, however, that the exercise price per share of the Shares subject to
the Option shall not be less than 100% of the Fair Market Value of a Share on
the Grant Date.  

2.3Consideration to the Company.  In consideration of the grant of the Option by
the Company, the Optionee agrees to render faithful and efficient services to
the Company or any Affiliate.  Nothing in the Plan or this Agreement shall
confer upon the Optionee any right to continue in the employ or service of the
Company or any Affiliate or shall interfere with or restrict in any way the
rights of the Company and its Affiliates, which rights are hereby expressly
reserved, to discharge or terminate the services of the Optionee at any time for
any reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written agreement between the Company or an Affiliate
and the Optionee.

ARTICLE III.
PERIOD OF EXERCISABILITY

3.1Commencement of Exercisability.

(a)Subject to Sections 3.1(b), 3.2, 3.3, 5.7 and 5.8 hereof, the Option shall
become vested and exercisable in such amounts and at such times as are set forth
in the Grant Notice.

(b)No portion of the Option which has not become vested and exercisable as of
the date of the Optionee’s Termination of Service shall thereafter become vested
and exercisable, except as may be otherwise provided by the Administrator or as
set forth in a written agreement between the Company and the Optionee.

3.2Duration of Exercisability.  Any installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative.  Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3 hereof.

3.3Expiration of Option.  The Option may not be exercised to any extent by
anyone after the first to occur of the following events:

(a)The Expiration Date set forth in the Grant Notice;

(b)The date that is three (3) months from the date of the Optionee’s Termination
of Service by the Company without cause or by the Optionee for any reason (other
than due to Retirement, death or disability);

(c)The expiration of one (1) year from the date of the Optionee’s Termination of
Service by reason of the Optionee’s death or disability;

(d)The expiration of six (6) months from the date of the Optionee’s Termination
of Service by reason of the Optionee’s Retirement; or

(e)The start of business on the date of the Optionee’s Termination of Service by
the Company for cause.

3

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.9

 

ARTICLE IV.
EXERCISE OF OPTION

4.1Person Eligible to Exercise.  Except as provided in Section 5.2 hereof,
during the lifetime of the Optionee, only the Optionee may exercise the Option
or any portion thereof.  After the death of the Optionee, any exercisable
portion of the Option may, prior to the time when the Option becomes
unexercisable under Section 3.3 hereof, be exercised by the deceased Optionee’s
beneficiary or by any person empowered to do so under the deceased Optionee’s
will or under the then-applicable laws of descent and distribution, subject to
Section 10.3(c) of the Plan.

4.2Partial Exercise.  Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3 hereof.  However, the Option shall not be exercisable with
respect to fractional shares.

4.3Manner of Exercise.  The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the stock administrator of the Company (or any
other person or entity designated by the Company) of all of the following prior
to the time when the Option or such portion thereof becomes unexercisable under
Section 3.3 hereof:

(a)A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option, or a portion thereof,
is exercised.  The notice shall be signed by the Optionee or other person
then-entitled to exercise the Option or such portion of the Option;

(b)Full payment of the exercise price and applicable withholding taxes for the
Shares with respect to which the Option, or portion thereof, is exercised, in a
manner permitted by Section 4.4 hereof;

(c)Any other representations or documents as may be required in the
Administrator’s sole discretion to effect compliance with all applicable
provisions of the Securities Act, the Exchange Act, any other federal, state or
foreign securities laws or regulations, the rules of any securities exchange,
national market system or automated quotation system on which the Shares are
listed, quoted or traded or any other applicable law; and

(d)In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 hereof by any person or persons other than the Optionee, appropriate
proof of the right of such person or persons to exercise the Option (as
determined by the Administrator in its sole discretion).

Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

4.4Method of Payment.  Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of the Optionee:

(a)Cash;

(b)Check;

4

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.9

 

(c)Delivery of a written or electronic notice that the Optionee has placed a
market sell order with a broker with respect to Shares then issuable upon
exercise of the Option, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the aggregate exercise price; provided, that payment of such
proceeds is then made to the Company upon settlement of such sale;

(d)With the consent of the Administrator, surrender of other Shares which have
been held by the Optionee for such period of time as may be required by the
Administrator in order to avoid adverse accounting consequences and having a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares with respect to which the Option or portion thereof is being
exercised;

(e)With the consent of the Administrator, surrendered Shares issuable upon the
exercise of the Option having a Fair Market Value on the date of exercise equal
to the aggregate exercise price of the Shares with respect to which the Option
or portion thereof is being exercised; or

(f)With the consent of the Administrator, such other form of legal consideration
as may be acceptable to the Administrator.

4.5Conditions to Issuance of Stock Certificates.  The Shares deliverable upon
the exercise of the Option, or any portion thereof, may be either previously
authorized but unissued Shares, treasury Shares or issued Shares which have been
purchased on the open market.  Such Shares shall be fully paid and
nonassessable.  The Company shall not be required to issue or deliver any
certificates or make any book entries evidencing Shares purchased upon the
exercise of the Option or portion thereof prior to fulfillment of the conditions
set forth in Section 10.4 of the Plan.

4.6Rights as Stockholder.  The holder of the Option shall not be, nor have any
of the rights or privileges of, a stockholder of the Company, including, without
limitation, voting rights and rights to dividends, in respect of any Shares
purchasable upon the exercise of any part of the Option unless and until such
Shares shall have been issued by the Company to such holder (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company).  No adjustment shall be made for a dividend or other
right for which the record date is prior to the date the Shares are issued,
except as provided in Section 12.2 of the Plan.  

ARTICLE V.
OTHER PROVISIONS

5.1Administration.  The Administrator shall have the power to interpret the Plan
and this Agreement as provided in the Plan. All interpretations and
determinations made by the Administrator in good faith shall be final and
binding upon the Optionee, the Company and all other interested persons.  

5.2Transferability of Option.  Without limiting the generality of any other
provision hereof, the Option shall be subject to the restrictions on
transferability set forth in Section 10.3 of the Plan.

5.3Adjustments.  The Optionee acknowledges that the Option is subject to
modification and termination in certain events as provided in this Agreement and
Article 12 of the Plan.

5.4Tax Consultation.  The Optionee understands that the Optionee may suffer
adverse tax consequences as a result of the grant, vesting and/or exercise of
the Option, and/or with the purchase or disposition of the Shares subject to the
Option.  The Optionee represents that the

5

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.9

 

Optionee has consulted with any tax consultants the Optionee deems advisable in
connection with the purchase or disposition of such shares and that the Optionee
is not relying on the Company for any tax advice.

5.5Optionee’s Representations.  The Optionee shall, if required by the Company,
concurrently with the exercise of all or any portion of this Option, make such
written representations as are deemed necessary or appropriate by the Company
and/or the Company’s counsel.

5.6Section 409A.  This Agreement and the Grant Notice shall be interpreted in
accordance with the requirements of Section 409A of the Code.  The Administrator
may, in its discretion, adopt such amendments to the Plan, this Agreement or the
Grant Notice or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate to comply with the
requirements of Section 409A of the Code or an available exemption thereof;
provided, however, that the Administrator shall have no obligation to take any
such action(s) or to indemnify any person from failing to do so.

5.7Amendment, Suspension and Termination.  To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the Option in any material way without the prior written
consent of the Optionee.    

5.8Not a Contract of Service Relationship.  Nothing in this Agreement or in the
Plan shall confer upon the Optionee any right to continue to serve as an
Employee, Director, Consultant or other service provider of the Company or any
of its Affiliates or shall interfere with or restrict in any way the rights of
the Company and its Affiliates, which rights are hereby expressly reserved, to
discharge or terminate the services of the Optionee at any time for any reason
whatsoever, with or without cause, except to the extent expressly provided
otherwise in a written agreement between the Company or an Affiliate and the
Optionee.

5.9Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan or this Agreement, if the Optionee is subject to Section
16 of the Exchange Act, then the Plan, the Option and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule.  To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

5.10Conformity to Securities Laws.  The Optionee acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, as well as all applicable state securities laws and
regulations.  Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Option is granted and may be exercised, only in such a
manner as to conform to such laws, rules and regulations.  To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.

5.11Limitation on the Optionee’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. The Plan, in and of

6

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.9

 

itself, has no assets. The Optionee shall have only the rights of a general
unsecured creditor of the Company and its Affiliates with respect to amounts
credited and benefits payable, if any, with respect to the Option, and rights no
greater than the right to receive the Common Stock as a general unsecured
creditor with respect to Options, as and when payable hereunder.

5.12Successors and Assigns.  The Company or any Affiliate may assign any of its
rights under this Agreement to single or multiple assignees, and this Agreement
shall inure to the benefit of the successors and assigns of the Company and its
Affiliates.  Subject to the restrictions on transfer set forth in this Article
5, this Agreement shall be binding upon the Optionee and his or her heirs,
executors, administrators, successors and assigns.

5.13Entire Agreement.  The Plan, the Grant Notice and this Agreement (including
all Exhibits thereto, if any) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and its Affiliates and the Optionee with respect to the subject matter hereof.

5.14Notices.  Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Optionee shall be addressed to the Optionee at the Optionee’s last address
reflected on the Company’s records. Any notice shall be deemed duly given when
sent via email or when sent by reputable overnight courier or by certified mail
(return receipt requested) through the United States Postal Service.

5.15Governing Law.  The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

5.16Titles.  Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 




7

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.9

 

EXHIBIT B
TO STOCK OPTION GRANT NOTICE

CONSENT OF SPOUSE

I, _______________, spouse of _______________, have read and approve the Stock
Option Grant Notice (the “Grant Notice”) to which this Consent of Spouse is
attached and the Stock Option Agreement (the “Agreement”) attached to the Grant
Notice.  In consideration of issuing to my spouse the shares of the common stock
of Entellus Medical, Inc. set forth in the Grant Notice, I hereby appoint my
spouse as my attorney-in-fact in respect to the exercise of any rights under the
Agreement and agree to be bound by the provisions of the Agreement insofar as I
may have any rights in said Agreement or any shares of the common stock of
Entellus Medical, Inc. issued pursuant thereto under the community property laws
or similar laws relating to marital property in effect in the state of our
residence as of the date of the signing of the foregoing Agreement.

 

 

Dated: ______________________________________________

Signature of Spouse

 

B-1

 

 